State, 112 Nev. 489, 492, 915 P.2d 284, 286 (1996) (this court will reverse

                a sentence if it is supported solely by highly suspect and impalpable
                evidence). Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.'




                                                   Douglas


                                                                               ,
                                                                                   J.
                                                   Saitta


                cc: Hon. Michael Montero, District Judge
                     Humboldt County Public Defender
                     Attorney General/Carson City
                     Humboldt County District Attorney
                     Humboldt County Clerk




                      'Although we filed the fast track briefs submitted by the parties,
                they fail to comply with the Nevada Rules of Appellate Procedure. Neither
                brief contains 1-inch margins on all four sides and the fast track
                statement is not double-spaced. See NRAP 3C(h)(1); NRAP 32(a)(4).
                Counsel for the parties are cautioned that the failure to comply with all
                applicable rules in the future may result in the imposition of sanctions.
                See NRAP 3C(n).


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A